[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                             FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                              ________________________                   ELEVENTH CIRCUIT
                                                                              JAN 04 2001
                                                                          THOMAS K. KAHN
                               Nos. 99-11537 and 99-11538                       CLERK
                               ________________________

                           D. C. Docket No. 98-14064-CR-JCP


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                             versus

ALBERT LEE PURCELL, SHON PURCELL,

                                                            Defendants-Appellants.

                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (January 4, 2001)


Before TJOFLAT, HILL and POLITZ*, Circuit Judges.


_________________
*Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.

HILL, Circuit Judge:
       Albert Purcell and Shon Purcell were indicted for conspiracy to possess with

intent to distribute cocaine base, in violation of 21 U.S.C. § 846, and possession

with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1). Both

defendants moved to suppress the cocaine base that was seized in a search of their

car. After the motion was denied, both defendants pled guilty but reserved their

right to bring this appeal of the denial.

                                                I.

       On Saturday, November 7, 1998, Albert Purcell and Shon Purcell were

traveling on I-95, driving at 70 miles per hour, less than seven car lengths behind

the car in front of them.1 Deputy James Warren of the Martin County Sheriff’s

office observed their vehicle and stopped it for following too closely.2

       Deputy Warren and Shon Purcell, the driver of the car, both stepped out of

their vehicles. Deputy Warren asked to see Purcell’s driver’s license and

registration. Purcell handed the deputy his driver’s license and a rental agreement

for the car he was driving. The rental agreement was not in Shon Purcell’s name,

and although he was listed as an additional driver, his name had been crossed out.


       1
        These facts were established either in the videotape of the incident or by testimony at the
hearing on the motion to suppress. They are not contested.
       2
         Section 316.0895 of the Florida Statutes provides that “[t]he driver of a motor vehicle
shall not follow another vehicle more closely than is reasonable and prudent, having due regard
for the speed of such vehicles and the traffic upon, and the condition of, the highway.”

                                                2
       Deputy Warren also obtained identification from two other people in the

stopped car, Albert Purcell and Shon’s wife, Sharolyn, and he used his police radio

to request a computer check on the car’s occupants. While he was waiting for this

information, Deputy Warren began writing a warning citation to Shon Purcell for

following too closely. Prior to asking Purcell to sign the citation, Deputy Warren

asked him if he had ever been arrested. Purcell replied that he had and that the

arrests were drug related. The deputy then asked Purcell if he had “any narcotics,

weapons, firearms, contraband, anything like that in the car.” Purcell replied that

he did not. At this point, approximately fourteen minutes into the traffic stop,

Shon Purcell consented to a search of the car, saying “I’ve got nothing to hide.”3

       At about the same time, Deputy Robert Kohl arrived at the scene.4 Prior to

searching the car, the two deputies “patted down” the Purcells to ensure they were

not armed and then told them to stand by the patrol car while the deputies searched

the car. During the search, Deputy Kohl observed white powder on the floorboard

of the front passenger compartment. He also observed a bag protruding from

underneath the dashboard, above the white powder, which appeared to contain

crack cocaine.

       3
         Although there is disagreement over whether the deputy asked or Purcell volunteered,
there is no dispute that Purcell consented to the search.
       4
        Deputy Warren called for “routine” backup upon initiating the stop.

                                               3
       After finding the cocaine, Deputy Kohl and Deputy Warren placed Shon and

Albert Purcell under arrest. Deputy Warren put the Purcells in the back of his

patrol car. The audio microphone feature of his car’s video camera was on and it

recorded the Purcells discussing who should take responsibility for the cocaine and

what they should say.

       After their motion to suppress was denied, the Purcells pled guilty, but

preserved their right to appeal the denial. On appeal, they argue that the cocaine

should have been inadmissible against them because the search of their car was the

product of an unconstitutional detention and involuntary consent.5

                                               II.

       The Fourth Amendment protects individuals from unreasonable search and

seizure. A traffic stop is a seizure within the meaning of the Fourth Amendment.

Delaware v. Prouse, 440 U.S. 648, 653 (1979). Because a routine traffic stop is

only a limited form of seizure, it is more analogous to an investigative detention

than a custodial arrest. See Berkemer v. McCarty, 468 U.S. 420, 439 (1984).



       5
          The Purcells also argue that the initial stop was unsupported by probable cause that a
traffic violation had occurred. The Purcells testified that their car was about three car lengths
behind the vehicle ahead of it. The district court found that such a distance could reasonably
have been interpreted by Deputy Warren as violating the statute. A law enforcement officer may
legally stop an automobile traveling on the highways if he has probable cause to believe that a
traffic violation has occurred. See Whren v. United States, 517 U.S. 806, 810 (1996). We find
no error in this result.

                                                4
Therefore, we analyze the legality of these stops under the standard articulated in

Terry v. Ohio, 392 U.S. 1 (1968). United States v. Sharpe, 470 U.S. 675 (1985);

United States v. Tapia, 912 F.2d 1367, 1370 (11th Cir. 1990); United States v.

Hardy, 855 F.2d 753, 758 (11th Cir. 1988). Under Terry, an officer’s actions

during a traffic stop must be “reasonably related in scope to the circumstances

which justified the interference in the first place.” 392 U.S. at 20 (emphasis

added). Furthermore, the duration of the traffic stop must be limited to the time

necessary to effectuate the purpose of the stop. United States v. Pruitt, 174 F.3d

1215, 1219 (11th Cir. 1999). The traffic stop may not last “any longer than

necessary to process the traffic violation” unless there is articulable suspicion of

other illegal activity. United States v. Holloman, 113 F.3d 192, 196 (11th Cir.

1997).

      The Purcells claim that their detention exceeded both the duration and the

scope of a constitutional traffic stop. They contend that the duration of a

permissible traffic stop was exceeded when Deputy Warren prolonged the

detention to wait for information on the criminal histories of the car’s occupants.

They contend that the scope of the stop was impermissibly enlarged when the

officer asked Shon Purcell whether he had any “firearms, guns, or narcotics” in the




                                           5
car. Both of these contentions are issues of first impression in this circuit. We

shall consider each of them in turn.

A.     The length of the detention

       The district court found, and the videotape confirms, that approximately

fourteen minutes elapsed between the time Deputy Warren and Shon Purcell exited

their cars and the point at which Purcell consented to a search.6 A detention of

fourteen minutes is certainly not unreasonable on its face. The Purcells argue,

however, that the officer had finished writing the warning citation several minutes

before, but prolonged the detention in order to wait for the results of the computer

check on the Purcells’ criminal histories. They argue that the detention became

unconstitutional when it lasted longer than necessary to process the traffic

violation. Holloman, 113 F.3d at 196.

       It is well established that officers conducting a traffic stop may “take such

steps as [are] reasonably necessary to protect their personal safety.” United States

v. Hensley, 469 U.S. 221, 235 (1985). This includes conducting a protective search

of the driver, Pennsylvania v. Mimms, 434 U.S. 106, 111, 112 (1977), the

passengers, id., and the vehicle, Michigan v. Long, 463 U.S. 1032, 1049-51(1983).

The officer may seize any contraband, including weapons, in plain view. Id. at

       6
        At that point their encounter either became consensual, if the consent was valid, or else
it became unconstitutional when the officer began a warrantless search.

                                                6
1049. The officer may use a flash light to illuminate a vehicle’s dark interior.

United States v. Dunn, 480 U.S. 294, 305 (1987). The officer may also prolong the

detention to investigate the driver’s license and the vehicle registration, Prouse,

440 U.S. at 657-59, and may do so by requesting a computer check. United States

v. Simmons, 172 F.3d 775, 778 (11th Cir. 1999); Pruitt, 174 F.3d at 1219. See also

United States v. Hunnicutt, 135 F.3d 1345, 1349 (10th Cir. 1998); Foote v.

Dunagan, 33 F.3d 445, 448-50 (4th Cir. 1994); United States v. Shabazz, 993 F.2d

431, 437 (5th Cir. 1993); McFadden v. United States, 814 F.2d 144, 147 (3d Cir.

1987).

      Many courts have recognized that knowledge of the criminal histories of a

vehicle’s occupants will often be relevant to that safety. United States v. Wood,

106 F.3d 942, 945 (10th Cir. 1997) (criminal history check justified for officer

safety); United States v. Finke, 85 F.3d 1275, 1280 (7th Cir. 1996)(where the

request for a criminal history is reasonably contemporaneous with the license and

warrant check, it is both reasonable and justified); United States v. Crain, 33 F.3d

480, 483 (5th Cir. 1994) (approving computer check which included request for

criminal history); United States v. McManus, 70 F.3d 990, 993 (8th Cir. 1995)

(approvingly noting use of National Crime Information Center (NCIC) criminal

history check in routine traffic stops to support using of same check in vehicle


                                          7
identification number investigation).7 In the context of “the tragedy of the many

officers who are shot during routine traffic stops each year, the almost

simultaneous computer check of a person’s criminal record, along with his or her

license and registration, is reasonable and hardly intrusive.” United States v.

McRae, 81 F.3d 1528, 1535-36 n.6 (10th Cir. 1996).

       We agree. The request for criminal histories as part of a routine computer

check is justified for officer safety. It is both reasonable and minimally intrusive.

Indeed, in most cases, the occupants of the car will not even know what

information has been requested as part of the computer check. The inclusion of

such a request in an otherwise valid computer check does not render it

unconstitutional.

       In this case, the officer testified without contradiction that highway stops on

Interstate 95 are “very high risk.” He requested a criminal history check as part of

his routine computer check. He was still waiting for the results of the computer

check and had not yet given the citation to Purcell to sign when he asked for and



       7
          The Purcells offer only one case in support of their contention that a request for criminal
histories is irrelevant and any delay caused by waiting for the information transforms a legal
traffic stop into an illegal de facto arrest, United States v. Lee, 73 F.3d 1034 (10th Cir. 1996).
Lee, however, does not support this conclusion. Lee holds that knowledge of a person’s criminal
history does not establish probable cause to further detain and search his car. Id. at 1039.
But that is not the issue here. The government does not claim that knowledge of the Purcells’
extensive criminal histories established probable cause to detain the Purcells or search their car.

                                                  8
received Purcell’s consent to search the vehicle. The traffic stop, therefore, had not

concluded prior to the consent to search, and the detention continued to be

supported by the facts that justified its initiation. See United States v. Zucco, 71

F.3d 188, 190 (5th Cir. 1995) (detention supported by facts justifying its initiation

while officer waits for computer check); Shabazz, 933 F.2d at 437(detention does

not exceed its original scope while officers waiting for results of computer check).

      Although some of these cases imply that requesting a criminal history check

is a reasonable, constitutional part of all or most traffic stops, see McRae, 81 F.3d

at 1536 n.6, we believe that, as in most issues relating to the constitutionality of a

traffic stop, such bright-line rules are inadvisable. The Supreme Court has “long

held that the ‘touchstone of the Fourth Amendment is reasonableness.’” Ohio v.

Robinette, 519 U.S. 33, 39 (1996) (quoting Florida v. Jimeno, 500 U.S. 248, 250

(1991)). Reasonableness is measured by examining the totality of the

circumstances. Id. Rigid time limitations and bright-line rules are generally

inappropriate. Sharpe, 470 U.S. at 685; Hardy 855 F.2d at 759.

      Under some circumstances a criminal record request might lengthen a traffic

stop beyond what is reasonable in a particular case. After a certain point, this

might constitute an unreasonable detention. See Finke, 85 F.3d at 1280 (“Unless

technology permits criminal record requests to be conducted reasonably


                                           9
contemporaneously with the license and warrant checks normally solicited, we are

reluctant to say such checks are always reasonable or justified in the average traffic

stop.”) So long as the computer check does not prolong the traffic stop beyond a

reasonable amount of time under the circumstances of the stop, the inclusion of a

request for criminal histories does not constitute a Fourth Amendment violation.

       In this case, the district court determined that Shon Purcell consented to a

search of his car approximately fourteen minutes into the traffic stop. These initial

fourteen minutes, therefore, are the only ones relevant to a determination whether

the duration of the traffic stop was reasonable.8 Fourteen minutes is not an

unreasonable amount of time for a traffic stop. We have approved traffic stops of

much longer duration. See Hardy, 855 F.2d at 761 (approving traffic stop of fifty

minutes duration). See also United States v. Shareef, 100 F.3d 1491, 1502 (10th

Cir. 1996) (30 minute wait for computer check during a traffic stop reasonable).

Cf. United States v. Place, 462 U.S. 696, 709 (1983) (90 minutes “probably” too

long for a Terry stop).




       8
        Once Shon Purcell agreed to the search, the remainder of the detention was consensual
so long as the scope of the search did not exceed the consent given. The Purcells do not raise
any issue regarding the scope of the search.

                                              10
       The district court also found that the deputy appeared to be waiting on

further information at approximately the eleven minute mark.9 Therefore, the

request for the criminal histories prolonged the traffic stop, at most, by

approximately three minutes. We conclude that this delay was de minimis in the

context of the totality of the circumstances of this traffic stop. Accordingly, we

hold that the duration of the traffic stop did not violate the Fourth Amendment.

B.    The scope of the traffic stop

      The Purcells argue that Deputy Warren exceeded the scope of a permissible

traffic stop when he asked them whether they had guns, firearms, or narcotics in

their car. They rely on a line of cases in the Tenth Circuit which severely limit the

kind of questions which are permissible in a routine traffic stop, including a

limitation on questions regarding contraband and weapons. See United States v.

Holt, 229 F.3d 931, 940 (10th Cir. 2000) (question exceeds reasonable scope of

traffic stop absent reasonable suspicion of illegal activity or reasonable safety

concerns); United States v. Jones, 44 F.3d 860, 872 (10th Cir. 1995) (holding that

questions regarding transportation of contraband, are justified only if the officer

has reasonable suspicion of illegal activity); United States v. Turner, 928 F.2d 956,




      9
       This finding is supported by the videotape

                                             11
959 (10th Cir. 1991) (holding that officer must have reasonable and articulable

suspicion to question the driver about drugs or weapons).

      On the other hand, the Fifth Circuit has held that “a police officer’s

questioning, even on a subject unrelated to the purpose of the top, is [not] itself a

Fourth Amendment violation.” Shabazz, 993 F.2d at 436. “Mere questioning . . .

is neither a search nor a seizure.” Id. (quoting Florida v. Bostick, 501 U.S. 429,

434 (1991)). In their view, the issue regarding “unrelated” questions concerns not

the content of the questions, but their impact on the duration of the stop:

      Thus, when a police officer reasonably suspects only that someone is
      carrying a gun and stops and frisks that person, the officer, after
      finding nothing in a pat down, may not thereafter further detain the
      person merely to question him about a fraud offense. This is not
      because the questioning itself is unlawful, but because at that point
      suspicion of weapons possession has evaporated and no longer
      justifies further detention.

Id. Therefore, only unrelated questions which unreasonably prolong the detention

are unlawful; “detention, not questioning, is the evil at which Terry’s [prohibition]

is aimed.” Id. Questions which do not extend the duration of the initial seizure do

not exceed the scope of an otherwise constitutional traffic stop. In Shabazz, the

court approved a traffic stop during which the officer questioned the occupants of

the car about their travel plans, holding that the duration of a routine traffic stop




                                           12
was not exceeded because the officer was waiting for the results of the computer

check when he asked the “unrelated” questions.10

       We have concluded that, under either of these tests, Deputy Warren’s

question about guns or drugs was permissible. He had stopped a vehicle in a very

high crime corridor, where armed drug couriers ply their trade daily. The driver,

Shon Purcell, produced a rental car contract signed by a party not in the car.

Although it listed Shon Purcell as an additional driver, his name had been

scratched out. While writing the citation, he asked Shon Purcell if he had a record

and Purcell admitted that he did and that it was drug related. At that point, even if

his suspicions did not arise to the level of “articulable,”11 reasonable safety

concerns justified Deputy Warren in asking Purcell whether he had any firearms,

guns or drugs in the car. See McRae, 81 F.3d at 1536 (vague rental car



       10
           In Walker, the Tenth Circuit held that questioning unrelated to the circumstances of the
initial stop rendered the detention illegal, but noted that “this case would be changed
significantly if the officer asked the same questions while awaiting the results of an NCIC . . .
license or registration inquiry.” 933 F.2d at 816 n.2 (emphasis added). After Holt, it is unclear
whether this dicta carries any weight. 229 F.3d at 944 n.4 (questioning unrelated to purpose of
stop unconstitutional even though officer still writing out citation and computer check not
completed).
       11
          Deputy Warren testified that, based upon his training and experience, he was suspicious
of the circumstances involved in this traffic stop: third-party car, Purcells name scratched out as
valid driver, point of origin in Miami, en route to North Carolina, woman and baby in car (“drug
couriers often put women and babies in car to disguise their activity”) and criminal records
involving drugs and guns. The government does not argue and we do not decide whether these
circumstances would have supported a finding of “articulable suspicion.”

                                                13
arrangements plus knowledge of prior criminal involvement permit the officer to

ask about contraband and weapons).

       Furthermore, the question regarding weapons was asked while the officer

was still writing out the citation and awaiting the results of the computer check.12

Thus, the unrelated question did nothing to extend the duration of the initial, valid

seizure. The detention continued to be supported by the facts that justified its

initiation. See Shabazz, 993 F.2d at 437. Nor was the detention of an excessively

long duration. The total time consumed by the traffic stop, prior to the consent to

search, was fourteen minutes. This duration imposed “no significant Fourth

Amendment hardship”. See Shabazz, 993 F.2d at 438; see also Hardy, 855 F.2d at

761 (fifty minute traffic stop not too long). Under these circumstances, the officer’s

question did not offend the Constitution.

                                            III.

       The government concedes that there was not sufficient probable cause to

support a warrantless search of the Purcells’ car. Therefore, even if their detention

was not unconstitutional, the search of their car was illegal unless Shon Purcell

voluntarily consented to it. The Purcells claim that he did not.



       12
          Shon Purcell testified that Deputy Warren told him he was “waiting on information” at
the point he gave his consent to the search.

                                              14
      An officer conducting a routine traffic stop may request consent to search

the vehicle. Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973); Simmons, 172

F.3d at 778. A consensual search is constitutional if it is voluntary; if it is the

product of an “essentially free and unconstrained choice.” Schneckloth, 412 U.S.

at 225. See also Hudson v. J.T. Hall, 231 F.3d 1289, 1296 (11th Cir. 2000) (citing

United States v. Garcia, 890 F.2d 355, 360 (11th Cir. 1989)). In assessing

voluntariness, the inquiry is factual and depends on the totality of the

circumstances. Schneckloth, 412 U.S. at 248-49. A district court’s determination

that consent was voluntary is a finding of fact, that will not be disturbed on appeal

absent clear error. Garcia, 890 F.2d at 359 (where voluntariness determined from

conflicting testimony, district court’s finding affirmed absent clear error).

      In evaluating the totality of the circumstances underlying consent, the court

should look at several indicators, including the presence of coercive police

procedures, the extent of the defendant’s cooperation with the officer, the

defendant’s awareness of his right to refuse consent, the defendant’s education and

intelligence, and the defendant’s belief that no incriminating evidence will be

found. Hudson, id.; see also Shabazz, 993 F.2d at 438.

      In this case, there was no claim that Officer Warren threatened force or

violence against the Purcells or even that he was verbally abusive. Neither was


                                           15
there any claim that Officer Warren suggested to Shon Purcell that he had no right

to refuse. Shon Purcell testified that Deputy Warren did not threaten him, and that

he told Warren that he could look in the car because “I got nothing to hide.”

Based upon these facts, the district court concluded that Shon Purcell voluntarily

consented to the search of his vehicle.

      Our review of the record and the videotape support this conclusion. There

is no indication on the videotape that Shon Purcell was intimidated or browbeaten

into consenting to the search. The encounter appears quite low-key and

professional.

There is no indication that Purcell did not understand he could refuse the search.

Thus, the district court’s finding that Purcell’s consent was voluntary does not

appear to be clearly erroneous.

      The Purcells contend, however, that, despite all this, we must hold that the

consent was involuntary. They suggest two reasons why. First, Deputy Warren

had not returned Purcell’s driver’s license when Purcell consented to the search.

Since Purcell was not “free to go” when he consented, the Purcells contend that his




                                          16
consent was involuntary.13 They also argue that Purcell’s consent was involuntary

because Deputy Warren did not specifically inform him that he could refuse.

       We disagree. The Supreme Court has specifically rejected the argument that

consent to a search cannot be valid unless the defendant knew that he had a right to

refuse the request:

       While knowledge of the right to refuse consent is one factor to be
       taken into account, the government need not establish such knowledge
       as the sine qua non of an effective consent.

Schneckloth, 412 U.S. at 227. “And just as it ‘would be thoroughly impractical to

impose on the normal consent search the detailed requirements of an effective

warning,’ so too would it be unrealistic to require police officers to always inform

detainees that they are free to go before a consent to search may be deemed

voluntary.” Robinette, 519 U.S. at 39-40 (citations omitted) (quoting Schneckloth,

412 U.S. at 231).




       13
          The Purcells cite two cases from our circuit in support of this contention: Pruitt, 174
F.3d 1215 and Tapia, 912 F.2d 1367. Neither of these cases, however, even involved the issue
of the voluntariness of the defendant’s consent. In Pruitt, the defendant did not consent to the
search, 174 F.3d at 1218, and in Tapia, the government did not assert that the defendant
voluntarily consented to the search. 912 F.2d at 1369.
        The Purcells also claim that this is the rule in the Tenth Circuit. Hunnicutt, 135 F.3d at
1349 (consent to search not voluntary when officer retained driver’s license). But we are not
certain that this is a rule there either. See United States v. Soto, 988 F.2d 1548, 1557-58 (10th
Cir. 1993) (consent to search voluntary even though officer retained license and registration at
the time consent given).

                                                 17
      Additionally, whether the officer had returned the driver’s license of the

defendant at the time the defendant consented to the search is a factor we shall

consider in evaluating the totality of the circumstances, but it is not a litmus test for

voluntary consent. See Bostick, 501 U.S. at 435-36 (even if detainee does not feel

“free to leave” under certain circumstances, consent may still be voluntary). The

undisputed testimony was that Deputy Warren was giving the citation to Shon

Purcell to sign when he asked for and received consent to search the vehicle.

Under these circumstances, it was not unreasonable for the officer to continue to

have Purcell’s license in his possession. Nor did it indicate anything more than

that the citation writing process was not yet complete. We hold, therefore, that

Shon Purcell voluntarily consented to the search of his vehicle.

                                          IV.

      For the foregoing reasons, we conclude that the traffic stop at issue in this

case did not offend the Constitution in either its duration or its scope. We also

hold that the consent to search the vehicle in this case was given freely and

voluntarily. Accordingly, the judgment of the district court is due to be

AFFIRMED.




                                           18